Citation Nr: 1412288	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  10-46 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from July 26, 1971 to December 20, 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board reopened the claims and remanded them to the RO for further development in December 2011.

The Veteran presented testimony at a Board hearing in June 2011, before an acting Veterans Law Judge who has since retired from the Board.  The Veteran was afforded the opportunity to have a hearing before a judge who would decide his claims, in January 2014, but he declined that opportunity.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2011, the Board remanded the claims to the RO for medical opinions concerning the possible service relationship of the disabilities at issue.  The examiner was to indicate whether any low back disability or flat feet disability clearly and unmistakably existed prior to service, and if so, whether it increased in severity during service, and if so, whether such increase in severity clearly and unmistakably represented the natural progression of the condition, or instead was beyond the natural progress of the condition.  The Board advised that the examiner's opinions were to address the symptoms, findings, and diagnoses found in the Veteran's service treatment records, private, and VA medical records, as well as the Veteran's lay statements.  

The examination reports which were obtained fell short of these mandates.  The examiner stated that the private and VA treatment records and lay statements were taken into consideration, but did not discuss that evidence in the context of the opinions rendered.  The examiner also stated regarding pes planus that there were no medical records in the Veteran's service treatment records to indicate that he had worsening of his foot condition, such as increased pain.  The service treatment records, however, show complaints of falling arches and pain in the feet in November 1971, and this was not discussed.  

There are a number of statements of record which have been made by the Veteran, including statements made in October 2010 and June 2011 indicating that back pain came on in service after activity.  These statements must be meaningfully considered by a VA examiner, rather than just saying that they have been considered.  Also, reliance exclusively on the presence or absence of information in medical records, including the service treatment records, is not permitted.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any current low back disability.  The entire claims record, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report must include a discussion of the Veteran's documented medical history and assertions.  All necessary testing, to include x-rays if necessary, should be accomplished.

Based upon a review of the record and examination of the Veteran and consistent with sound medical principles, the examiner should offer an opinion for any current low back disability identified as to:

A) Is there clear and unmistakable evidence (i.e., obvious, manifest, or undebatable) that such low back disability pre-existed the Veteran's period of service?

B) (1) If there is clear and unmistakable evidence (i.e., obvious, manifest, or undebatable) that a diagnosed low back disability pre-existed service, then is there clear and unmistakable evidence (i.e., obvious, manifest, or undebatable) that there was not a chronic increase in the severity of the underlying disability during the Veteran's service?

(2) If there was a chronic increase in the severity of a diagnosed low back disability during service, then is there clear and unmistakable (i.e., obvious, manifest, or undebatable) evidence that the increase was due to the natural progression of the disability?

C) If there is not clear and unmistakable evidence that a diagnosed low back disability pre-existed service, then is it at least as likely as not (a 50% or greater probability) that such low back disability is causally related to an event, injury, or disease in service?

If service aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from such aggravation.  

If arthritis is found, the examiner should render an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that it was manifest to a degree of 10 percent within 1 year after service separation on December 20, 1971.  

The examiner's opinion must meaningfully address the symptoms, findings, and diagnoses found in the Veteran's service treatment records, private and/or VA treatment records, the April 2010 private opinion, and any lay statements in the claims file, to include the June 2011 Travel Board hearing testimony.  If the examiner concludes that any lay statements are not credible or have less probative value than the contemporaneous medical evidence, such conclusions should be stated.   

The examiner should set forth all findings, along with complete rationales for the conclusions reached.  If any requested opinion cannot be given, the examiner should state the reason(s) why.  For example, if the requested determination is beyond the scope of current medical knowledge, or if actual causation cannot be selected from multiple potential causes, etc.  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims record, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  Also schedule the Veteran for a VA podiatry examination to determine the etiology of his pes planus.  The entire claims record, to include a complete copy of the REMAND, must be made available to the examiner, and the examination report must include discussion of the Veteran's documented medical history and assertions.

Based upon a review of the record and examination of the Veteran and consistent with sound medical principles, the examiner should provide details about the onset of the Veteran's pes planus and should offer an opinion as to:

A) Is there clear and unmistakable evidence (i.e., obvious, manifest, or undebatable) that pes planus pre-existed the Veteran's period of service?

B) (1) If there is clear and unmistakable evidence (i.e., obvious, manifest, or undebatable) that the Veteran's pes planus pre-existed service, then is there clear and unmistakable evidence (i.e., obvious, manifest, or undebatable) that there was not an increase in the severity of the underlying disability during the Veteran's service?

(2) If there was a chronic increase in the severity of pes planus during service, then is there clear and unmistakable (i.e., obvious, manifest, or undebatable) evidence that the increase was due to the natural progression of the disability?

C) If there is not clear and unmistakable evidence that pes planus pre-existed service, then is it at least as likely as not (a 50% or greater probability) that it is causally related to an event, injury, or disease in service?

If service aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from such aggravation.  The examiner's opinion must meaningfully address the symptoms, findings, and diagnoses found in the Veteran's service treatment records, private and any VA treatment records, the May 2010 and June 2011 private podiatrists' opinions, and any lay statements in the claims file, to include the June 2011 Travel Board hearing testimony. If the examiner concludes that any lay statements are not credible or have less probative value than the contemporaneous medical evidence, such conclusions should be stated.

The examiner should set forth all findings, along with complete rationale for the conclusions reached.  If any requested opinion cannot be given, the examiner should state the reason(s) why.  For example, if the requested determination is beyond the scope of current medical knowledge, or if actual causation cannot be selected from multiple potential causes, etc.  If the examiner is unable to reach an opinion because there are insufficient facts or data within the claims record, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  After assuring compliance with the above development, as well as any additional notification and/or development deemed warranted, readjudicate the service connection claims remaining on appeal, in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims record is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


